Citation Nr: 1142364	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  05-08 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1941 to June 1944.  He died in November 2003.  The Appellant is his widow (surviving spouse).  She appealed to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In support of her claim, the Appellant and her daughter testified at a videoconference hearing in February 2008 before the undersigned Veterans Law Judge of the Board. 

The Board, in April 2008, September 2010, and April 2011, remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The Board was required by law to remand the claim twice after the initial April 2008 remand because there had not been compliance with those initial remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there sometimes need only be "substantial", not "exact", compliance) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

There since has been this needed compliance, however, so the appeal is ripe to be decided.  The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in November 2003 at the age of 84.  According to his initial certificate of death, the immediate cause of death was cardiorespiratory arrest due to or as a consequence of end-stage cardiovascular disease and "service-connected disabilities."  An amended certificate of death dated in February 2005 crossed out "service-connected disabilities" and specifically noted "duodenal ulcer disease."

2.  At the time of his death, service connection was in effect for duodenal ulcer disease, rated as 40-percent disabling, and for an appendectomy scar rated 0-percent disabling, so noncompensable.

3.  The greater weight of the relevant and probative evidence does not show a cause-and-effect correlation or substantial or material contribution between a service-connected disability, especially the duodenal ulcer disease, and the onset of the ultimately terminal conditions.  These fatal conditions did not initially develop until many years after the Veteran's discharge from the military and were totally unrelated to his service or service-connected disabilities.


CONCLUSION OF LAW

The Veteran's death was not due to disability directly incurred in or aggravated by his military service, or disability that may be presumed to have been incurred in service, or on account of disability that was proximately due to, the result of, or chronically aggravated by (i.e., secondary to) service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Appellant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This notice must inform the Appellant of the information and medical or lay evidence not of record:  (1) that is necessary to substantiate her claim; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1) ; see also Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that she submit any evidence in her possession that might substantiate her claim.  See 73 FR 23353 (Apr. 30, 2008).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that in cases, as here, involving claims for Dependency and Indemnity Compensation (DIC), including for cause of death, this notice must specifically contain:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. 


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.   

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48   (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The AMC sent the appellant an additional letter in August 2009 to satisfy all remaining VCAA notice obligations, including those mandated by Hupp since her DIC claim is for cause of death.  Moreover, the RO sent her a similar letter in November 2009 as a supplement to that August 2009 letter from the AMC.  These letters, especially in combination, not only advised her of the Hupp requirements, but also the Dingess requirements concerning the potential downstream elements of her claim.  

Moreover, after providing this additional VCAA notice, the AMC readjudicated the claim in the June 2010 SSOC, including considering any additional evidence received or otherwise obtained in response to this additional notice.  This is important to point out because, as mentioned, the Federal Circuit Court has held that a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In sum, VA has now fulfilled its duty-to-notify obligations under the VCAA.  And since receiving this additional required notice, the appellant, as the pleading party, has not alleged or otherwise shown there is any deficiency in this notice that might potentially affect the outcome of her appeal.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all medical and other records that she and her representative identified as potentially relevant to her appeal. 

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a DIC claim - including, as here, for cause of death, it does require VA to assist a claimant in obtaining this opinion whenever necessary to substantiate the DIC claim.  See, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

A VA physician's opinion regarding the cause of the Veteran's death was obtained in May 2010.  The Board also subsequently, in April 2011, remanded the claim to have this physician, if still available, review the Veteran's terminal hospitalization records since obtained from Doctor's Hospital (which he did not previously have the opportunity to consider), as well as the rest of the file for the decedent Veteran's relevant medical and other history and respond to questions posed concerning whether his death was in any way related to his military service, either directly or in a contributory manner, including to his service-connected duodenal ulcer disease.  An addendum to that May 2010 VA opinion was obtained in May 2011.  This opinion was made by a board-certified family nurse practitioner.  In Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the Court held that VA satisfies its duty to assist when it provides a medical examination by a person who, under 38 C.F.R. § 3.159(a)(1), is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, irrespective of whether this person is a medical doctor, nurse practitioner or physician's assistant.  Indeed, recent change in VA policy has been made and, with the exception of listed specialty examinations such as mental health, dental, audiology, and optometry, examination reports no longer need to be co-signed by a physician when the report has been signed by either a nurse practitioner or physician's assistant.  See VBA Fast Letter No. 10-32 (Sept. 1, 2010).

This family nurse practitioner stated that she reviewed the Veteran's terminal hospitalization records as well as the remainder of his claims file.  And where, as here, an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

The Board remanded this case in April 2008, September 2010, and April 2011, not just for this additional medical comment, but also for other development.  And as the AMC obtained the requested treatment records, namely, those concerning the Veteran's terminal hospitalization, and obtained the requested opinion with an addendum and issued a SSOC in August 2011, there has been the required compliance with the Board's remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008). 

Accordingly, the Board finds that no further development is needed to meet the duty-to-assist requirements.

II.  Service Connection for the Cause of the Veteran's Death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or that may be presumed to have been incurred in service, or which was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310, 3.312.


A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

During an April 1999 outpatient consultation, Dr. R.M.R. attributed the Veteran's then recent weight loss and bleeding from his urinary tract mostly to his prostate cancer, which was not a service-connected disability.

The Veteran's terminal hospital records note that he was hospitalized on November 6, 2003.  It was noted that he had terminal cancer.  According to his initial certificate of death, dated November [redacted], 2003, he died on that date at the age of 84 from cardiorespiratory arrest due to or as a consequence of end-stage cardiovascular disease and "service-connected disabilities."  An amended certificate of death dated in February 2005 crossed out "service-connected disabilities" and specifically noted duodenal ulcer disease.  An autopsy was not performed.  

Other records show the Veteran's duodenal ulcer disease had been service connected and rated as 40-percent disabling effectively since August 1958.  His only other service-connected disability was an appendectomy scar, rated as 
0-percent disabling (i.e., noncompensable). 

While testifying during her February 2008 video-conference hearing, the appellant contended that, at the time of his death, the Veteran was malnourished because he could not absorb nutrients for his body due to his service-connected duodenal ulcer disease.  And she cited medical evidence in the file indicating this was at least a contributing factor in his death. 

The supporting medical evidence to which the appellant referred during her hearing included a December 2004 statement from Dr. R.M.R., the private physician who had signed the Veteran's death certificate and who had later amended it, indicating the Veteran was treated for multiple problems including, but not limited to, diabetes, peptic ulcer disease, malnutrition, coronary artery disease, etc.  This doctor explained that, in the later stages of his life, the Veteran had significant problems with his overall condition due to malnutrition and failure to thrive conditions which were the direct result of his inability to take proper nourishment.  Dr. R.M.R. believed this problem was also, in part, due to the Veteran's underlying gastrointestinal (GI) disease - namely, his peptic ulcer disease and duodenal ulcer disease.  Dr. R.M.R. indicated "[t]his was a key factor in [the Veteran's] steady decline." 

While, as mentioned, it is indeed true the Veteran was service connected for duodenal ulcer disease when he died, he was not service connected for peptic ulcer disease. 

A VA opinion was rendered in May 2010.  The examiner reviewed the Veteran's treatment records, death certificates, and statements of Dr. R.M.R..  The examiner noted that peptic ulcer disease can affect the duodenum or the stomach.  She noted that, in 1997, the Veteran reported dysphagia; his weight was stable that year.  In 1998, multiple treatment visits showed that he had a slow weight decline, without mention of GI complaints.  In 1999, weight loss and hematuria were thought to have been due to prostate cancer.  Additionally, in 1999, a gastroenterology consultation noted mild epigastric and right lower quadrant pain, chronic anorexia, nausea, lower abdominal pain, and weight loss of 20 pounds.  Abdominal computer axial tomography (CT) was negative for GI findings; and colonoscopy was without new or significant findings.  In late 1999, he experienced abdominal cramping and dysphagia.  An esophagogastroduodenoscopy (EGD) was positive for gastritis/viral reflux gastritis.  In November 1999, he had increased weakness with near syncope, but a stable GI status, on Prevacid, other than some diarrhea.  Gastroesophageal reflux disease (GERD) was added to his diagnoses.  By the end of 1999, his weight had increased and his abdomen was nontender.  The assessment was chronic abdominal pain with extensive negative evaluation.  

In April 2000, the Veteran was determined to have been permanently and totally disabled, and therefore entitled to a nonservice-connected VA pension, for coronary artery disease with chronic renal insufficiency, prostate cancer, status post colon cancer, and non-insulin dependent diabetes mellitus.  All of these conditions were unrelated to his military service.  In 2001, he had another GI consultation for chronic anorexia and epigastric discomfort, thought to be delayed gastric emptying associated with prior surgery for gastric outlet obstruction.  An abdominal CT was negative for an acute process.  An EGD showed gastritis of the pouch, viral reflux gastritis, and rule out H. Pylori.  In 2001, he maintained a relatively stable GI condition and cardiopulmonary status, and a weight of 170 pounds.  

The VA examiner noted that the Veteran's VA treatment records between 2000 and January 2003 document his history of peptic ulcer disease with gastrectomy, chronic diarrhea, and history of hematochezia.  The last entry dated December 30, 2002, indicated he was essentially bedridden with chronic weakness with status post myocardial infarction (heart attack) and cerebrovascular accident (stroke).

The examiner noted the private medical records from 2002 and terminal hospital records were not in the Veteran's claims file at the time of that opinion, so not available for review and consideration.  But the Board subsequently, as mentioned, remanded the claim and obtained private treatment records from September 1997 up to his death in November 2003, including the records of his terminal hospitalization.

And in an addendum opinion in May 2011, once given the opportunity to review and consider this additional evidence, the VA examiner reiterated her prior opinion that duodenal ulcer disease is not considered a substantial cause of the Veteran's fatal cardiorespiratory arrest.  This examiner cited the critical values - according to medical literature - for hemoglobin, hematocrit, platelet count and white blood cell (WBC) count.  In particular, this examiner pointed out that the Veteran's hemoglobin and hematocrit were low, but not critical, and that his platelet count and white blood cell count were normal in November 2003, the month he died.  This examiner also noted that, according to medical literature, red blood cell (RBC) count is also decreased due to cancer, and that the claims file (C file) reflects that this Veteran did have terminal cancer.  This examiner then added that, according to medical literature, heart failure can be the result of anemia.  This Veteran's cause of death, she concluded, was the result of cardiorespiratory arrest.  There is nothing to reflect that he was actively bleeding as a result of his duodenal ulcer, and the terminal lab values are not within the "critical" range.  Therefore, determined this VA examiner, it is less likely as not that the Veteran's service-connected duodenal ulcer disease either caused or contributed substantially or materially to his death.


In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  The Court also more recently indicated in 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review of the claims file is not dispositive of the probative value of a medical opinion.  Instead, it is the information gathered from that review (or lack thereof) that is more determinative, and the discussion of the underlying medical rationale of the opinion.

There is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician that has treated the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993). 

So here, ultimately, the Board finds the May 2011 opinion of the VA examiner, combined with the recitation of the Veteran's medical history contained in the May 2010 VA examiner's report, to have greater probative value to the underlying issue on appeal, cause of death, when compared to the statement of Dr. R.M.R. and the other evidence mentioned, including the apellant's lay testimony and statements, as well as those of her daughter.

The type of conditions from which the Veteran died are not readily amenable to mere lay diagnosis or probative comment regarding their etiology, including, as is particularly relevant here, insofar as whether another condition such as a service-connected disability was a substantial and material contributing factor.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).  So there has to be supporting 

medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  And although in this instance there is, the medical evidence against the claim (namely, the VA compensation examiner's unfavorable opinion) is most probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical authority over that of another when decision makers give an adequate statement of reasons and bases). 

The unfavorable VA opinion carries greater weight because it not only considered the Veteran's relevant medical history, but cited to specific findings in this history (as especially concerning hemoglobin, hematocrit, platelet count, WBC count, and even RBC count) for concluding the service-connected duodenal ulcer disease was not a substantial or material contributing factor in the Veteran's death.  This VA examiner's opinion, in particular, makes clear that there is nothing in the Veteran's treatment records showing he was actively bleeding on account of his service-connected duodenal ulcer disease when he died.  Dr. R.M.R., in comparison, did not even mention, much less account for, the fact that the Veteran had nonservice-connected terminal cancer.  The VA examiner pointed out cancer decreases the RBC count, so explained its significance.  In addition, the only mention made by Dr. R.M.R. in the treatment records regarding weight loss and bleeding is an April 1999 outpatient consultation, when he attributed the Veteran's then recent weight loss and bleeding from his urinary tract mostly to his prostate cancer, which was not a service-connected condition.

The VA examiner refuted the notion that weight loss and/or bleeding from the service-connected duodenal ulcer disease caused or contributed substantially or materially to the Veteran's death.  The VA examiner pointed out that the medical evidence simply was against the claim, noting the lack of objective findings of active duodenal ulcer disease in the years before death, the lack of any notation that the service-connected disability had caused weight loss, as opposed to other more serious nonservice-connected conditions, and the lack of laboratory blood values that would show or suggest the Veteran had anemia due to excessive blood loss which can cause his death due to cardiorespiratory arrest.  So the VA examiner's opinion was fact specific, not just generic and based on circumstances that are not shown to have been present in this particular case.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] 
adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

With the findings and opinions of the May 2011 VA examiner for consideration, viewed in light of the whole evidentiary record that was reviewed and correctly reported in the May 2010 VA report, the Board's finds lesser probative value in Dr. R.M.R.'s opinion in comparison for purposes of this claim.  Although the Board may not ignore this opinion supporting the claim, the Board is certainly free to discount the probative value of this physician's opinion so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992).

Consequently, the most probative evidence does not establish the Veteran's 
service-connected duodenal ulcer disease caused or contributed substantially or materially to the conditions that caused his death.  Hence, the Board concludes the appellant is not entitled to service connection for the cause of his death.  38 C.F.R. § 3.312 . 


And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Appellant's favor.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for service connection for the cause of the Veteran's death is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


